Case 9:20-cv-80705-RKA Document 17-1 Entered on FLSD Docket 06/25/2020 Page 1 of 7




                                      EXHIBIT “A”

   EMAIL ADDRESSES:
    • WILLIAM DONALD REDFERN:
          dredfern@oakescapital.com
          redfernwd2020@gmail.com
          2016wdredfern@gmail.com
      •   ROBERT ASADULLIN:
          rkaspranov@oakescapital.com
          rarest@bk.ru
      •   ANDREY Y. STRIGIN:
          admin@oakescap.com


   WHATSAPP:
    • WILLIAM DONALD REDFERN:         +19177059197


   P.O. BOXES:
     • WILLIAM DONALD REDFERN:
          7750 Okeechobee Blvd., #4571, West Palm Beach, FL 33411
      •   ANDREY Y. STRIGIN:
          170 NE 2ND Street, #294083, Boca Raton, FL 33429


   LOCAL COUNSEL:
    • WILLIAM DONALD REDFERN:
          David Stuart Seltzer
          Seltzer Mayberg, LLC
          10750 NW 6th Court
          Miami, FL 33168
          305-444-1565
          Email: david@smfirm.com
Case 9:20-cv-80705-RKA Document 17-1 Entered on FLSD Docket 06/25/2020 Page 2 of 7
Case 9:20-cv-80705-RKA Document 17-1 Entered on FLSD Docket 06/25/2020 Page 3 of 7
Case 9:20-cv-80705-RKA Document 17-1 Entered on FLSD Docket 06/25/2020 Page 4 of 7
Case 9:20-cv-80705-RKA Document 17-1 Entered on FLSD Docket 06/25/2020 Page 5 of 7
Case 9:20-cv-80705-RKA Document 17-1 Entered on FLSD Docket 06/25/2020 Page 6 of 7
Case 9:20-cv-80705-RKA Document 17-1 Entered on FLSD Docket 06/25/2020 Page 7 of 7
